Title: To Thomas Jefferson from Ephraim Kirby, 14 December 1803
From: Kirby, Ephraim
To: Jefferson, Thomas


               
                  Sir
                     
                  Natchez, Mississippi Territory Decemr 14th. 1803
               
               I avail myself of the first moment to announce my arrival, with my associate (Mr Nicholas) at this place. It is not from any defect in reasonable calculation, or want of proper exertion, that has prevented our being at the place assigned for the discharge of our official duty on the first of the present month. I commenced my journey in the month of Septemr and have been twelve weeks pursuing it with indefatigable industry. Advers winds, and the uncommon lowness of the waters, which presented impediments unforeseen and almost insurmountable retarded our progress beyond all calculation. More time must necessarily be consumed before we can reach Fort Stodard. Should it be deemed necessary that a legislative act be passed, extending the time for claimants to make entry at the Registers Office in the county of Washington, I hope this communication will reach the seat of Government in season for that purpose. 
               I have the honor to be, with great respect Your Obedt Servt
               
                  Ephm Kirby
               
            